Citation Nr: 1129033	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome, status post photorefractive keratectomy (PRK).  

2.  Entitlement to service connection for Raynaud's syndrome, bilateral upper extremities.  

3.  Entitlement to service connection for sciatica.  

4.  Entitlement to service connection for a bilateral foot disorder.  

5.  Entitlement to an initial (compensable) rating for chronic sinusitis with associated allergic rhinitis, for the time period from October 1, 2004, to April 29, 2008, and in excess of 10 percent from April 29, 2008.  

6.  Entitlement to an initial (compensable) rating for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Specifically, in June 2006, these matters, and many others, were addressed by the RO.  Service connection was established for various conditions, to include sinusitis and cervical spine DDD.  Noncompensable ratings were assigned.  Service connection was denied for many conditions, to include dry eye syndrome, Raynaud's syndrome of the bilateral upper extremities, sciatica, and a bilateral foot disorder.  The Veteran submitted a timely notice of disagreement.  Subsequently, the RO continued the denial of service connection for the above listed conditions.  Moreover, the noncompensable rating in effect for the cervical spine disorder was continued.  In a December 2009 rating decision, however, the Veteran's disability rating for sinusitis was increased to 10 percent, effective April 29, 2008.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

Review of the record reflects that the Veteran was scheduled to have a video Travel Board hearing in October 22, 2010.  In a statement dated on October 1, 2010, and received on October 5, 2010, he requested a postponement of his hearing as he was unavailable on the scheduled date.  He also requested that his hearing be held closer to his home in Virginia in the Norfolk, Virginia Beach, or Hampton Roads area.  

Recently received, in June 2011, was correspondence from the Veteran's service representative in which it was noted that the Veteran still wished to have a video Travel Board hearing.  It was requested that the Veteran be rescheduled as his request for a hearing had not been fulfilled or withdrawn.  38 C.F.R. § 20.702 (2010).  

The Board notes that the October 22, 2010, hearing which was scheduled for the Veteran was a videoconference hearing; however, his October 2010 request for a rescheduled hearing suggests a Travel Board hearing.  Essentially, it is unclear whether the Veteran wishes to attend a hearing in-person or via videoconferencing before a Veterans Law Judge of the Board  To avoid confusion, the Board will also request that clarification of the type of hearing requested be sought; as both types of hearings are scheduled by the RO, a remand of this matter is necessary.  38 C.F.R. §§ 20.700, 20.704(a) (2010).  

Accordingly, the case is REMANDED for the following action:

After the RO ascertains the nature of the hearing the Veteran wishes to attend (videoconference or travel Board), he should be scheduled, in accordance with appropriate procedures, for the hearing before a Veterans Law Judge as appropriate.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2009).  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.

The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


